Citation Nr: 0905683	
Decision Date: 02/17/09    Archive Date: 02/24/09

DOCKET NO.  00-02 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky




THE ISSUE

Entitlement to a total and permanent disability rating 
pursuant to 38 C.F.R. § 3.340.  




ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel




REMAND

The veteran had active military service from December 1967 to 
December 1970.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  
The Board notes that when the claim was initially before the 
Board, the issues on appeal were as follows:

1.  Entitlement to service connection for 
right ear hearing loss.

2.  Entitlement to service connection for 
a disability manifested by lethargy, 
claimed as a residual of exposure to 
Agent Orange (AO)

3.  Entitlement to service connection for 
a disability manifested by decreased 
libido, claimed as a residual of exposure 
to AO.

4.  Entitlement to an earlier effective 
date than April 23, 1997, for a 100 
percent evaluation for post-traumatic 
stress disorder (PTSD).

5.  Entitlement to a total disability 
rating based on individual 
unemployability (TDIU).

The Board remanded this case in March 2001 and October 2002 
on the issues of service connection for right ear hearing 
loss and for a disability manifested by decreased libido and 
lethargy, to include residuals of exposure to Agent Orange.  
The Board deferred consideration of the claim for a TDIU 
pending the determination of intertwined issues of service 
connection in the remand order.

The veteran brought an appeal to the United States Court of 
Appeals for Veterans Claims, hereinafter the Court, from that 
portion of the October 2002 Board decision that denied a 
disability evaluation in excess of 50 percent for PTSD.  In 
January 2003, the Court vacated the October 2002 Board 
decision and remanded the case to the Board for 
readjudication and the issuance of a new decision on the 
issues of a disability rating in excess of 50 percent for 
PTSD, and an effective date earlier than May 9, 2000, for the 
50 percent rating for PTSD.  In November 2003, the Board 
remanded these issues to the RO for further development.

It is noted that in 2003, the veteran's accredited 
representative was Edward Bates, Attorney at Law.  Mr. Bates 
represented the veteran before the Court.  However, VA's 
General Counsel canceled Mr. Bates' accreditation to practice 
before the VA effective July 28, 2003.  After Mr. Bates lost 
his accreditation, the VA informed the veteran of this fact.  
The VA further told the veteran that he could choose another 
representative or he could represent himself.  As the veteran 
has not chosen a different representative, it must be assumed 
that the veteran wishes to represent himself.  

The record shows that, on remand, a RO rating decision in 
September 2004 granted a 100 percent schedular evaluation for 
PTSD from April 23, 1997.  The RO issued notice, the veteran 
disagreed with the effective date, and he was issued a 
statement of the case in May 2005 on several issues.  In May 
2005, the RO received the veteran's substantive appeal that 
was limited to the effective date for the 100 percent 
evaluation for PTSD and that did not include a request for an 
in person hearing.  It is the Board's practice to consider 
all issues properly before it on appeal in one decision in 
order to avoid piecemeal adjudication.  None of the 
exceptions to this policy were present in this appeal.

The Board subsequently issued a decision on the merits of the 
veteran's claim.  The Board issued such a decision in 
September 2005.  In that action, the Board granted the 
veteran's request for entitlement to service connection for 
hearing loss of the right ear.  It further found that 
lethargy and decreased libido were not disabilities for which 
service connection could be granted.  With respect to the 
claim involving an earlier effective date, the Board 
concluded that the evidence did not show that the veteran's 
PTSD should have been assigned a 100 percent disability 
rating prior to April 23, 1997.  Finally, the Board dismissed 
the TDIU claim.  

The veteran and his representative were notified of the 
Board's September 2005 action and the veteran, through his 
attorney, appealed to the Court.  The issues brought before 
the Court were the denial of an earlier effective date and 
the TDIU dismissal.  Also raised in the appellant's brief to 
the Court was the fact that a Statement of the Case had not 
been issued on an issue still in appellate status.  That is, 
the appellant argued that in December 1997, he had submitted 
a claim for entitlement to a total and permanent disability 
pursuant to 38 C.F.R. § 3.340.  The VA subsequently issued a 
rating decision in September 2004 that did not grant a total 
and permanent disability.  In response, the veteran proffered 
a notice of disagreement.  A statement of the case was not 
issued by the RO and the Board failed to address this matter 
in its September 2005 decision.  As a result of the RO's and 
Board's lack of action, the appellant argued that the March 
5, 1993, claim remained in appellant status.  

Upon reviewing the arguments by the VA and the appellant, the 
Court affirmed the Board's decision with respect to the 
earlier effective date issue and the dismissal of the TDIU.  
The Court, however, agreed with the appellant with respect to 
the issue involving a total and permanent disability.  More 
specifically, the Court found that the issue needed to be 
returned to the RO so that a statement of the case could be 
issued and the claim further prosecuted.  The Court made this 
determination in a Memorandum Decision, issued in October 
2007.  The claim has since been returned to the Board for 
action.  

The veteran has filed a notice of disagreement concerning the 
issue involving a total and permanent disability pursuant to 
38 C.F.R. § 3.340 (2008).  The Court has held that where a 
notice of disagreement has been submitted from a matter that 
has not been addressed in a statement of the case the issue 
should be remanded to the RO/AMC for appropriate action.  
Manlincon v. West, 12 Vet. App. 238 (1999).  As a timely 
notice of disagreement has been filed, the Board's 
jurisdiction has been triggered and the issue must be 
REMANDED so that the RO can issue a statement of the case on 
the underlying claim that adequately notifies the veteran of 
the action necessary to perfect an appeal. 

Therefore, to ensure that VA has met its duty to assist the 
claimant in developing the facts pertinent to the claims and 
to ensure full compliance with due process requirements, the 
case is REMANDED to the RO/AMC for the following development:

The RO/AMC should issue a statement of 
the case as to the issue of entitlement 
to a total and permanent disability 
rating pursuant to 38 C.F.R. § 3.340 
(2008).  The veteran should be apprised 
of his right to submit a substantive 
appeal and to have his claim reviewed by 
the Board.  The RO/AMC should allow the 
veteran and his accredited representative 
the requisite period of time for a 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




